Plaintiff, as special administratrix of the estate of Henry Flood, her deceased father, filed a bill in equity to have two deeds set aside. The property involved, located in the city of Flint, was acquired by the deceased in 1921. In 1926, he negotiated with George L. Scott for the exchange of property and, on July 27th of that year, Flood and his wife executed a warranty deed to Scott and his wife. The exchange was never consummated and the deed was retained by Flood. Flood and his wife were separated but not divorced and, although she survived him, she testified that *Page 368 
she had no interest whatever in the property in question.
On September 5, 1928, the Flood-Scott deed was recorded and, the next day, a quitclaim deed from Scott and wife to defendant Marion Francis Flood. Marion Flood is the son of Henry Flood and lived with his father on the premises. There seems to be no question that the father wanted the son to have the property. Henry Flood died on April 14, 1939. Defendant is in possession and claims title under the deed from the Scotts.
Scott and his wife testified that the warranty deed from the Floods had never been delivered to them, nor did they remember executing the quitclaim deed to Marion Flood, although they admitted that the signatures appeared to be their own.
The trial court held that the Scotts did not receive title to the property because there had been no delivery of the Flood deed to them. The court also held that the quitclaim deed was void because the Scotts had no title to convey to the defendant. A decree was entered setting aside the conveyances.
Defendant contends the court erred in holding that there had been failure of delivery of the Flood-Scott deed. The fact that the deeds were recorded creates a presumption of delivery, but that presumption is rebuttable. Barras v. Barras, 192 Mich. 584.
The testimony is sufficient to sustain the finding of the trial judge that the presumption of delivery was clearly rebutted.
The decree should be affirmed, with costs to appellee.